Case 5:18-cv-02439-AB-SHK Document 22 Filed 02/18/19 Page iof2 Page ID#:93

POS-010

 

ATTORNEY OR PARTY WITHOUT ATTORNEY (sme, Stale Bar number, and address).

Joseph R. Manning. Jt SBN #223381 Michael J Manning SBN 286879
LK- MANNING LAW APC

4667 MacArthur Blvd, Ste 150

Newport Beach. CA 92660

TELEPHONE NO. 940.200-8755 FAX NO (Optional): 866-843-8308
E-MAI. ADDRESS (Optional):

ATTORNEY FOR wane! Plaintiff James Rutherford an individual

SUPERIOR COURT OF CALIFORNIA, COUNTY OF Riverside

STREET ADDRESS: 3470 12th Street
MAILING ADDRESS. cane

CITY ANDZIPCODE: Riverside CA 92501
BRANCH NAME: Eastern Division

PLAINTIFF/PETITIONER: James Rutherford . an individual CASE NUMBER
5:18 cv 02439 Sep x)

DEFENDANT/RESPONDENT: Red Lion Inn and Suites a business of unknown form et al

FOR COURT USE ONLY

 

 

 

Ret. No. of File No.

PROOF OF SERVICE OF SUMMONS

 

 

 

 

(Separate proof of service is required for each party served.)
1. Atthe time of service | was at least 18 years of age and not a party to this action.
2. |served copias of:

a. summons #1) bicst A nenolwcl domplow V

b. complaint

Alternative Dispute Resolution (ADR} package
Civil Case Cover Sheet (served in complex cases only}

cross-complaint
. _ Certification and Notice of Interested Parties. Notice of Inspection. Notice of Assignment. Notice to
| ¥_| other (specify documents): parties of Court Directed ADR Program Standing Order. Notice to Parties ADA Disability Access
Litization Application for Stay and Eary Mediation Proposed Order First Amended Complaint
. Party served (specify name of party as shown on documents served):

7~e ao
NUNUN

Lad
wo

Best Rest LLC a California limited Hability company

b. Person (other than the party in item 3a) served on behalf of an entity or as an authorized agent (and not a person
under item 5b on whom substituted service was made) (specify name and relationship to the party named in itam 3a):
Zhijian Liu- Agent for Service

4. Address where the party was served:
480 § Redlands Avenue Perris CA 92570
5. | served the party (check proper box)
a. | by personal service. ! personaily delivered the documents listed in item 2 to the Party or person authorized to
teceive service of process for the party (1) on (date): (2) at (time):
b. by substituted service. On (date): 2/1/2019 at (ime): 73:34AM | left the documents listed in item 2 with or

in the presence of (name and title or relationship to person indicated in item 3
Wendy Lopez Manager in charee

{1) (business) a person at least 18 years of age apparently in charge at the office or usual place of business
of the person to be served. | informed him or her of the general nature of the papers.

(2} | {home) a competent member of the household (a! least 18 years of age) at the dwelling house or usual
piace of abode of the party. | informed him or her of the general nature of the papers.

(3 | (physical address unknown) a person at least 18 years of age apparently in charge at the usual mailing
address of the person to be served, other than a United States Postal Service post office box. | informed
him or her of the general nature of the papers.

{4} | thereafter mailed (by first-class, postage prepaid) copies of the documents to the person to be served
at the place where the copies werg left (Code Civ. Prog,, § 415.20). | mailed the documents on
(datey: 2 -YU~) *7 from (city): wonewn or [_] aceclaration of mailing is attached.

(5) Cc | attach a declaration of diligence stating actions taken first to attempt personal service.

Page 1of2

Form Adopled for Mandatory Use PROOF OF SERVICE OF SUNIMONS Code of Civil Procegure, § 417.10
POS-010 [Rev. January 1, 2007]
Case 5:18-cv-02439-AB-SHK Document 22 Filed 02/18/19 Page 2o0f2 Page ID#:94

 

PLAINTIFF/PETITIONER: James Rutherford . an individual CASE NUMBER:

- 5:18 cv 02439 ASH kx)

DEFENDANT/RESPONDENT: Red Lion Inn and Suites a business of unknown form etal

 

 

 

 

5 4 ~] by mail and acknowledgment of receipt of service. | mailed the documents listed in item 2 to the party, to the
address shown in item 4, by first-class mail, postage prepaid,

(1) on (date): (2) from (city):

(3) [} with two copies of the Notice and Acknowledgment of Receipt and a postage-paid return envelope addressed
tome. (Aifach completed Notice and Acknowledgement of Receipt.) (Code Civ. Proc., § 415.30.)

(4) 7 to an address outside California with return receipt requested. (Code Civ, Proc. § 415.40.)

d. cj by other means (specify means of service and authorizing code section):

Cj Additional page describing service is attached,

6. The "Notice to the Person Served" (on the summons} was completed as follows:
a. as an individual defendant.

as the person sued under the fictitious name of (specify):

as occupant.
On behait of (specify): Best Rest LLC a California limited liability company

Aon

a |

under the following Code of Civil Procedure section:

CI 416.10 (corporation) ([) 415.95 (business organization, form unknown)
[=] 446.20 (defunct corporation) [J 416.80 (minor
C7} 416.30 {joint stock company/associatian) ("J 416,70 (ward or conservatee)
[7] 416.40 (association or partnership) (73 416.90 (authorized person)
C7) 416.50 (public entity) [1] 415.46 (occupant)
other:

7. Person who served papers
a. Name: johnny Cash
Address: 2390 E Orangzewood Ave #530, Anabeim, CA 92806
Telephone number: 949-305-9108
The fee for service was: $
iam:

(1) [2] nota registered California process server.
(2) exempt from registration under Business and Professions Code section 22350(b).
(3) a registered California process server:

(i) [2] owner [7] employee independent contractor.

(ii) Registration No: 1654

(ii) County: Riverside

2 ans

8. i deciare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.

or
9. [7] Jam a Catifornia sheriff or marshal and | certify that the foregoing is true and correct.

Date: 2/6/2019 |
Johnny Cash > Lf Ww Lor A

(NAME OF PERSON WHO SERVED PAPE RS/SHERIFF OR MARSHAL) IGNATURE }

 

Page 2 of 2

POSDIO [Rew January 4, 2007] PROOF OF SERVICE OF SUMMONS
